Case 2:19-cv-21492-MCA-MAH Document 2 Filed 01/07/20 Page 1 of 2 PageID: 39




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

In the Matter of the Arbitration of Certain
Disputes, Claims and Controversies between         Civil Action No.: 2:19-cv-21492-MCA-MAH

Marlon A. Pena,

                       Petitioner,                     RETURNABLE JANUARY 21, 2020

       vs.

TD AUTO FINANCE LLC., AKA,
TD BANK, TD AUTO FINANCE

                       Respondents.




     NOTICE OF DEFENDANT TD AUTO FINANCE LLC’S CROSS-MOTION TO
   DISMISS PLAINTIFF’S PETITION TO ENFORCE ARBITRATION AWARD AND
             APPLICATION FOR AN ALL WRITS ACT INJUNCTION




       PLEASE TAKE NOTICE THAT on January 21, 2020, or on a date to be set by this

Court, Defendant TD Auto Finance LLC (“Defendant”) by its undersigned counsel, will move

before the Honorable Madeline Cox Arleo, U.S.D.J., at the Martin Luther King Building & U.S.

Courthouse, 50 Walnut Street Newark, New Jersey 07101, for entry of an order dismissing

Plaintiff’s Petition with prejudice for failure to state a claim, and granting Defendant’s

application for an All Writs Act Injunction against Plaintiff.
Case 2:19-cv-21492-MCA-MAH Document 2 Filed 01/07/20 Page 2 of 2 PageID: 40




          PLEASE TAKE FURTHER NOTICE that in support of this motion, Defendant shall

rely on the accompanying brief. A proposed order is also submitted herewith.



                                           Respectfully submitted,

                                           BROWN & CONNERY, LLP



Dated: January 7, 2020                     s/ Jennifer A. Harris
                                           Jennifer A. Harris, Esq.
                                           6 North Broad Street
                                           Woodbury, New Jersey 08096
                                           (856) 812-8900
                                           jharris@brownconnery.com
                                           Attorneys for Defendant TD Auto Finance LLC




7854068
                                              2
